Citation Nr: 1035288	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental 
disorder (claimed to be due to dental treatment received at the 
San Francisco, California VA Medical Center (MC) in 1971).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1960 to December 1962; from January 1963 to February 1966; from 
March 1966 to August 1970; from September 1974 to September 1976; 
and from April 1980 to August 1988.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
decision of the Portland, Oregon, VARO.

The Veteran refers several times in the record to a claim for VA 
vocational rehabilitation benefits he filed in 2004.  Notably, an 
October 2008 rating decision granted him a total disability 
rating based on individual unemployability (TDIU).  
 
The  issue of entitlement to VA vocational rehabilitation 
benefits has been raised by the record, but has not been 
addressed by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. There is no record that in 1971 the Veteran received dental 
treatment (extraction of all remaining lower teeth) at the San 
Francisco, California VAMC.

2. The preponderance of the evidence is against a finding  that 
the Veteran's claimed dental disorder, to include difficulty 
chewing secondary to bone loss, is in any way related to VA 
dental care in 1971.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 
38 U.S.C.A. § 1151 for a claimed dental disorder, to include 
problems chewing, are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
the claim.  An October 2003 letter explained the evidence 
necessary to substantiate his claim for § 1151 benefits, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  

In compliance with Dingess/Hartman, a November 2008 letter 
informed the Veteran of disability rating and effective date 
criteria.  While the case was not thereafter readjudicated in a 
supplemental statement of the case (SSOC), the Veteran is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process as he has 
had ample opportunity to respond/supplement the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any 
event, the Veteran has not demonstrated (or alleged) any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim. 
See 38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records (STRs) are associated with his claims files, and 
available, pertinent postservice treatment records, including VA 
treatment records, have been secured.  A VA dental examination 
was obtained in December 2003.  The VA examination report 
reflects that the dentist noted findings under a section entitled 
"review of medical records"; documented the Veteran's current 
complaints; and rendered appropriate opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  The 
Veteran and his representative have not contended otherwise.

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  In this regard, the Board observes the Veteran's 
contention that he received dental treatment (the extraction of 
several lower teeth) at the VA Medical Center (MC) in San 
Francisco, California, in 1971.  There is no record of VA 
treatment on that date.  The Board notes that correspondence from 
the San Francisco VAMC notes that the Veteran "ha[s] never been 
seen here before.  We have no one by his name or SS# here."  
Thus, further efforts to obtain a record of VA treatment from 
that facility would be futile.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain that 
which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each item of evidence submitted by an appellant 
or obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

II.	 Governing Law and Regulations, Factual Background, and 
Legal Analysis

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service-connected. For purposes of this section, 
a disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility. In addition, the proximate 
cause of the disability must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or, an event 
not reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated 
for claims filed, as here, on and after October 1, 1997. 

Upon careful consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151.

The Veteran's August 1970 service discharge examination report 
shows that he had a complete set of upper dentures and two 
bridges on his lower teeth with teeth numbered 22 to 27 
remaining.  The basis of the Veteran's claim focuses on one 
specific alleged incident.  He asserts that, in 1971, he had all 
of his remaining (lower) teeth removed at the VAMC in San 
Francisco, California.  He reports that "they did not try to 
save my teeth and did not tell me the problems I would have in 
the future with a full lower plate and about bone loss."  See 
November 2006 written statement from the Veteran.
 
In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Veteran 
is fully competent to provide evidence on what he observed and 
experienced while being treated at a VA facility, as well as the 
type treatment he sought or received.  See 38 C.F.R. § 
3.159(a)(2).  However, the Board is not compelled to accept the 
Veteran's account as credible or accurate.  In fact, as set forth 
below, the Board is finds the Veteran's account lacks 
credibility.

As described in the VCAA discussion above, VA records are 
completely silent as to any treatment rendered to the Veteran at 
the VAMC in San Francisco.  In the Veteran's favor are his 
statements first made in connection with a claim for benefits in 
2003, over 30 years after the reported VA treatment.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is significant to note that in 2003, a VA dentist/examiner, 
after reviewing the medical record, found that the Veteran had 
very poor bone remaining in the mandible which severely affected 
his ability to wear mandibular dentures with success.  The 
dentist determined that the Veteran's bone loss was consistent 
with loss of all teeth (complete endentulation).  The dentist 
noted that there were no records of the 1971 dental treatment in 
question; that the Veteran had some lower teeth remaining in 
1963; and that a 1986 note recommended fabrication of new upper 
and lower dentures.  

The record shows that 15 years after the reported 1971 VA dental 
treatment, in 1986, the Veteran was able to wear dentures.  
Another statement from his private dentist in 1998, 27 years 
after the reported VA dental treatment, noted that she made him a 
new set of dentures in 1998.

The threshold question in this instance, as in any § 1151 case, 
is whether the Veteran was receiving VA treatment or care at the 
time of the reported incident.  See Mangham v. Shinseki, 23 Vet. 
App. 284 (2009).  The Board concludes that the preponderance of 
the evidence shows that he did not receive VA dental treatment or 
care in 1971.  The Board attaches much greater weight to the 
health records maintained by VA, which do not document any 
instance of the Veteran having been treated in 1971, than to the 
Veteran's self-serving testimony made in connection with a claim 
for benefits over 30 years after the reported event.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the Veteran); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the Veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence).  

Accordingly, the criteria for establishing entitlement to 
compensation under 38 U.S.C.A. § 1151 are not met, and the 
benefit sought on appeal must be denied.  In reaching this 
decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's 
claim, such doctrine is not for application.  Schoolman v. West, 
12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental 
disorder, to include problems chewing, claimed to be due to VA 
dental treatment in 1971 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


